Appellant was convicted of obstructing a public road, and appeals. He filed a motion to quash the complaint and information. The court did not err in overruling this motion, as the complaint and information are in proper form.
The record is rather voluminous, but the statement of facts cannot be considered as it was filed after the adjournment of the term and there is no order allowing such filing. The term adjourned on August 11, 1904, and the statement of facts was filed on August 20, 1904. In the absence of the facts this court cannot review the various requested charges and bills of exception and determine whether or not any injury was done to appellant.
No reversible error appearing, the judgment is affirmed.
Affirmed.